                Case 18-10601-MFW                Doc 2963          Filed 09/08/20       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------- x

                                                               :
In re:                                                         :          Chapter 11
                                                               :
THE WEINSTEIN COMPANY HOLDINGS                                 :          Case No. 18-10601 (MFW)
LLC, et al.,                                                   :
                                                               :          (Jointly Administered)
                                             1
                                  Debtors.                     :
                                                                          Re: Docket No. 2857
------------------------------------------------------------- x

    ORDER AUTHORIZING FILING UNDER SEAL OF CERTAIN CONFIDENTIAL
       INFORMATION CONTAINED IN THE SETTLEMENT AGREEMENTS

                   Upon the motion (the “Motion”) 2 of the Debtors for entry of an order (this

“Order”) (i) authorizing the Debtors to file under seal the Confidential Information contained in

Global Settlement Agreement and the Individual Plaintiffs’ Settlement Agreement and

(ii) directing that the Confidential Information remain under seal, confidential, and not made

available to anyone, except for (a) the Court, (b) the U.S. Trustee, (c) counsel to the Committee,

and (d) others with the consent of the Debtors or upon further order of the Court, all as more

fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated February

29, 2012; and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

1
  The last four digits of The Weinstein Company Holdings LLC's federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.



RLF1 23641462v.1
             Case 18-10601-MFW           Doc 2963      Filed 09/08/20      Page 2 of 3




28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

the Notice Parties under the circumstances; and such notice having been adequate and

appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and the Court having reviewed the Motion; and the Court, if necessary, having held a

hearing to consider the relief requested in the Motion; and upon the record of the hearing, if any;

and the Court having determined that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and it appearing that the relief requested in the Motion is

in the best interests of the Debtors, their estates, their creditors, and all parties in interest; and

upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      The Motion is granted to the extent set forth herein.

               2.      The Debtors are authorized to file the Confidential Information under seal.

               3.      The confidential, unredacted versions of Schedule 1 to the Global

Settlement Agreement and Exhibit A to the Individual Plaintiffs’ Settlement Agreement

(the `“Sealed Documents”), which Global Settlement Agreement and Individual Plaintiffs’

Settlement Agreement are attached respectively as Exhibits 3 and 5 to the Plan, and the

Confidential Information contained therein shall not be disseminated to anyone other than:

(a) the Court, (b) the U.S. Trustee, (c) counsel to the Committee, without either: (i) the express

consent of the Debtors, who shall first confer with the parties whose Confidential Information is

contained in the Sealed Documents or (ii) further order of the Court, which order shall not be

granted without notice and an opportunity to object being provided to the Debtors and the parties

whose Confidential Information is contained in the Sealed Documents.




                                                  2
             Case 18-10601-MFW           Doc 2963       Filed 09/08/20   Page 3 of 3




               4.      Each of the parties in the preceding paragraphs receiving the Sealed

Documents shall at all times keep the Sealed Documents and the Confidential Information

therein strictly confidential and shall not disclose the Sealed Documents, the Confidential

Information or the contents thereof to any party whatsoever.

               5.      The Debtors are authorized to take all reasonable actions necessary or

appropriate to effectuate the relief granted in this Order.

               6.      The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.




Dated: September 8th, 2020
                                                      MARY F. WALRATH
Wilmington, Delaware
                                                      UNITED STATES BANKRUPTCY JUDGE

                                                  3
